  Exhibit 10.13

SECURITY AGREEMENT
THIS SECURITY AGREEMENT (the “Agreement”), made this 8th day of February, 2017,
by and between NEXTGEN PRO, LLC, a Delaware limited liability company, with an
address of 4521 Sharon Road, Suite 370, Charlotte, North Carolina 28211
("Debtor"), and NEXTGEN DEALER SOLUTIONS, LLC, a Delaware limited liability
company, with an address of 1431 Greenway Drive, Suite 775, Irving, Texas 75038
(the "Secured Party").
1. Grant of Security Interest. Subject to the applicable terms of this Security
Agreement, Debtor grants to Secured Party a security interest in the Collateral
to secure the payment of the Obligation, provided that the security interest
granted hereby is subject to the provisions of applicable law (e.g., UCC Section
9-408(c).
2. The Obligation. As used in this Agreement, "Obligation" means collectively
all of the following:
(a) All amounts due pursuant to the terms of an Unconditional Guaranty Agreement
dated even date herewith (the "Guaranty") from the Debtor to Secured Party,
pursuant to which the Debtor guaranteed the payment and performance of all
obligations of Smart Server, Inc. under a Subordinated Secured Confessed
Judgment Promissory Note dated even date herewith in the face amount of One
Million Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three Dollars
($1,333,333.00).
(b) All costs incurred by Secured Party to enforce the security interest granted
hereby ("Security Interest"), collect the Obligation, and maintain the
Collateral free of liens (other than Permitted Encumbrances as defined on
Exhibit A attached hereto), and including (but not limited to) reasonable
attorneys' fees and legal expenses, and expenses of sale.
 
3. The Collateral. As used in this Security Agreement, "Collateral" shall mean
all of Debtor's assets, both now and hereafter acquired, and wherever located,
including but not limited to:
(a) Accounts;
(b) Chattel paper;
(c) Contracts;
(d) Deposit accounts;
(e) Documents;
(f) Equipment;
(g) Farm products;
 

 
(h) Fixtures;
(i) General intangibles;
(j) Goods;
(k) Instruments;
(l) Inventory;
(m) Investment property;
(n) Letter-of-credit rights;
(o) Franchise agreements; and
(p) The Patent Collateral (hereinafter defined);
(q) The Trademark Collateral (hereinafter defined);
(r) Intellectual property; and
(s) Proceeds and products of all of the foregoing;
provided however, that the "Collateral" shall exclude the "Excluded Property".
Excluded Property means (i) motor vehicles and other assets subject to
certificates of title, letter of credit rights and commercial tort claims; (ii)
pledges and security interests prohibited by applicable law, rule, regulation;
(iii) equity interests in any person other than wholly-owned subsidiaries of
Borrower; (iv) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto; (v) any governmental licenses or state or local franchises, charters
and authorizations (but not registered patents and trademarks); (vi) any
equipment or other asset subject to liens securing capitalized lease obligations
or permitted purchase money indebtedness.
“Patent Collateral” means:
(a) All patents and patent applications, including patent application number
14614160 known as “Near Field Communication (NFC) Vehicle Identification System
and Process” filed with the United States Patent and Trademark Office and all
registrations, reissues, divisions, continuations, continuations-in-part,
renewals, extensions and reexaminations thereof and amendments thereto (the
"Patents");
(b) all rights of any kind whatsoever of Debtor accruing under any of the
Patents provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;
 
2

 
(c) any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Patents; and
(d) any and all claims and causes of action, with respect to any of the Patents,
whether occurring before, on or after the date hereof, including all rights to
and claims for damages, restitution and injunctive and other legal and equitable
relief for past, present and future infringement, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief and to collect, or otherwise recover, any such
damages.
“Trademark Collateral” means:
(a)  All trademark registrations and applications, including the trademark
“CyclePro” registered with the United States Patent and Trademark Office,
Registration number 4,662,863, together with the goodwill connected with the use
of and symbolized thereby and all extensions and renewals thereof (the
"Trademarks"), excluding only United States intent-to-use trademark applications
to the extent that and solely during the period in which the grant of a security
interest therein would impair, under applicable federal law, the registrability
of such applications or the validity or enforceability of registrations issuing
from such applications;
(b) all rights of any kind whatsoever of Debtor accruing under any of the
Trademarks provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;
(c) any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Trademarks; and
(d) any and all claims and causes of action, with respect to any of the
Trademarks, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.
 
4. Debtor's Covenants.
(a) Debtor shall maintain at its principal place of business complete records
regarding all account balances due Debtor, whether secured or unsecured, which
account balances comprise the Collateral hereunder. Such records shall include,
without limitation, current statements of balances due, and copies of all
contracts, instruments or documents evidencing, securing or guarantying such
balances. Upon reasonable prior notice by Secured Party, Debtor shall make all
such records available for inspection and copying by Secured Party and/or its
agents during normal business hours.
 
3

 
(b) Debtor covenants and agrees that it shall: (i) take adequate care of the
Collateral (except as provided in 4(b)(viii) below) in accordance with
reasonable and customary business practices for similar businesses as the
Debtor's, reasonable wear and tear excepted; (ii) insure the Collateral for such
hazards and in such amounts customary for similar businesses as the Debtor's,
with policies to name the Secured Party as additional insured and/or loss payee,
as the case may be; (iii) pay all costs necessary to enforce the Security
Interest, collect the Obligation, and maintain the Collateral free of liens
(other than Permitted Encumbrances), including (but not limited to) taxes,
assessments, reasonable attorneys' fees and legal expenses, and expenses of
sale; (iv) furnish Secured Party with any information on the Collateral
reasonably requested by Secured Party; (v) upon receipt of reasonable prior
written notice, allow Secured Party to inspect the Collateral, and inspect and
copy all records relating to the Collateral and the Obligation, in each case,
during business hours; (vi) take commercially reasonable steps to preserve the
liability of account debtors, obligors, and secondary parties whose obligations
are part of the Collateral; (vii) notify Secured Party of any material change
occurring in or to the Collateral, taken as a whole, and (viii) in its sole
discretion, make the decisions regarding any continued prosecution and
maintenance of the Patent Collateral and Trademark Collateral.
(c) Debtor agrees and covenants that it shall not (without Secured Party's
consent, which shall not be unreasonably withheld): (i) remove the Collateral or
any records relating thereto from the address set forth above; (ii) allow the
Collateral to become an accession to other goods; or (iii) allow the Collateral
to be affixed to real estate, except goods identified herein as fixtures.
(d) Debtor warrants and represents to the best of its information, knowledge and
belief, as follows: no financing statement or collateral assignment has been
filed or executed with respect to the Collateral except in favor of the Secured
Party; (ii) Debtor is absolute owner of the Collateral and the Collateral is not
encumbered other than by Permitted Encumbrances; (iii) none of the Collateral is
affixed to real estate or an accession to other goods, nor will Collateral
acquired hereafter be affixed to real estate or an accession to other goods when
acquired, unless Debtor has furnished Secured Party the consents or disclaimers
necessary to make this Security Interest valid against persons holding interests
in the real estate or other goods; (iv) all of the Collateral is located at
Debtor's address set forth above; (v) Debtor has never been known by, or done
business under, any name other than those set forth above.
(e) Debtor authorizes Secured Party to (i) file financing statements and
assignments covering the Collateral and all personal property of Debtor and
containing such legends as Secured Party shall deem necessary or desirable to
protect Secured Party's interest in the Collateral, and (ii) file and have
recorded with the United States Patent and Trademark Office a short-form of a
security agreement evidencing the Security Interest in the Patent Collateral and
Trademark Collateral in the forms attached hereto and incorporated herein by
reference as Exhibits B and C.
5. Default.
(a) Any "Default" as defined under the Note or the Guaranty shall be an event of
default hereunder. "Senior Debt" means any indebtedness of the Debtor as defined
under United States Generally Accepted Accounting Principles ("GAAP"), as in
effect on the date hereof, that is secured by any assets of the Debtor,
including, but not limited to (i) any indebtedness for borrowed money or
indebtedness evidenced by notes, bonds or similar instruments, including any
term loan, revolving credit financing, working capital financing, floor plan
financing or real estate financing, and (ii) purchase money indebtedness and
capital leases, in each case, whether now existing or entered into after the
date hereof.
 
4

 
(b) When an event of default occurs, the entire Obligation becomes immediately
due and payable at Secured Party's option without notice to Debtor, and Secured
Party may proceed to enforce payment of same and exercise any and all of the
rights and remedies available to a secured party under the Uniform Commercial
Code as well as all other rights and remedies provided for herein or by law.
When Debtor is in default, Debtor, upon demand by Secured Party, shall assemble
the Collateral and make it available to Secured Party at a place reasonably
convenient to both parties. Debtor is entitled to any surplus and shall be
liable to Secured Party for any deficiency, arising from accounts, contract
rights, or chattel paper included in the Collateral through sale thereof to the
Secured Party.
6. Remedies of Secured Party. Secured Party may, in its discretion, after an
event of default: (i) require Debtor to give possession or control of the
Collateral to Secured Party, and Secured Party may take possession of the
Collateral without the exercise of judicial process; (ii) indorse as Debtor's
agent any instruments or chattel paper in the Collateral; (iii) notify account
debtors and obligors on instruments to make payment directly to Secured Party;
(iv) contact account debtors directly to verify information furnished by Debtor;
(v) take control of proceeds and use cash proceeds to reduce any part of the
Obligation; (vi) take any action Debtor is required to take or otherwise
necessary to perfect, preserve, and enforce the Security Interest, and maintain
and preserve the Collateral, without notice to Debtor, and add costs of same to
the Obligation (but Secured Party is under no duty to take any such action);
(vii) release Collateral in its possession to Debtor, temporarily or otherwise;
(viii) take control of funds generated by the Collateral, such as dividends,
interest, proceeds or refunds from insurance, and use same to reduce any part of
the Obligation; and (ix) waive any of its rights hereunder without such waiver
prohibiting the later exercise of the same or similar rights.
7. Satisfaction of Liens. If Secured Party disposes of the Collateral following
default, the proceeds of such disposition shall be applied first to the Note
secured by the Guaranty included in the Obligation, and thereafter to all
remaining Obligations secured hereby. For purposes of this paragraph, an
extended or renewed guaranty will be considered executed on the date of the
original Guaranty.
8. Subordination. Notwithstanding anything to the contrary set forth in this
Security Agreement:
(a) The Security Interest shall be subordinated for all purposes and in all
respects to the liens and security interests securing any Senior Debt,
regardless of the time, manner or order of perfection of any such liens and
security interests.
(b) Promptly upon Debtor's request, Secured Party will from time to time execute
and deliver a subordination agreement on the terms consistent with Section 7 of
the Note and this Section 8 and reasonably requested by any holder of any Senior
Debt (or any agent for such holders), including but not limited to subordination
provisions providing for subordination of the Note, the Obligation and the
Security Interest to any Senior Debt.
 
5

 
9. Release. Upon payment in full of the Obligation, the Security Interest shall
automatically terminate and be released without any further action of the
Secured Party, and at such time Debtor is authorized to file terminations,
releases and any other document necessary to terminate and release any evidence
of the Security Interest delivered by Debtor or otherwise recorded or filed to
evidence the Security Interest, including releases of UCC financing statements.
10. Miscellaneous. The rights and privileges of Secured Party shall inure to its
successors and assigns. All representations, warranties, covenants and
agreements of Debtor shall bind Debtor and Debtor's successors and assigns.
Unless otherwise defined herein, definitions in the Uniform Commercial Code
apply to words and phrases in this Agreement. Debtor waives presentment, demand,
notice of dishonor, protest, and extension of time without notice as to any
instruments and chattel paper in the Collateral. Notice mailed to Debtor's
address set forth above, or to Debtor's most recent changed address on file with
Secured Party, at least five (5) days prior to the related action (or, if the
Uniform Commercial Code specifies a longer period, such longer period prior to
the related action), shall be deemed reasonable. The laws of the State of
Maryland shall govern the rights and obligations of the parties to this Security
Agreement and the interpretation, construction and enforceability thereof. As
used herein, the singular shall include the plural, the plural shall include the
singular, and the use of any gender shall include all genders. A photographic or
other reproduction of this Security Agreement, or any financing statement signed
by Debtor, is sufficient as a financing statement.


6

 
IN WITNESS WHEREOF, the parties have executed this Security Agreement under seal
as of the day and year first above written.
 
WITNESS:
 
 
 
______________________________________________
NEXTGEN PRO, LLC
 
 
 
By:  /s/ Marshall Chesrown                                                     
   (SEAL)
Marshall Chesrown, President
 
"Debtor"
 
 
 
 
WITNESS:
 
    
                                                                                       

NEXTGEN DEALER SOLUTIONS, LLC
 
By: /s/ Kartik Kakarala                                                        
       (SEAL)
Kartik Kakarala, Manager
 
"Secured Party"

 


7

 
EXHIBIT "A"
Permitted Encumbrances
(a) liens created hereby or otherwise securing the Note;
(b) the following liens existing on the date hereof and any renewals or
extensions thereof: ________________________________________________________;
(c) liens (other than liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable person in
accordance with GAAP;
(d) statutory or common law liens of landlords (and customary landlords’ liens
in leases), carriers, warehousemen, mechanics, materialmen and suppliers and
other liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary course of business, provided that such liens
secure only amounts not overdue by more than 90 days or, if more than 90 days
overdue, are unfiled and no other action has been taken to enforce such lien or
which are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable person;
(h) judgment liens in respect of judgments, the uninsured portion of which, if
any, does not exceed $100,000;
(i) liens securing Senior Debt;
(j) leases or subleases granted to others not interfering in any material
respect with the business of Debtor;
(k) any interest of title of a lessor under, and liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases;
(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(m) liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(n) liens of sellers of goods to the Debtor arising under Article 2 of the
Uniform Commercial Code or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses; and
(o) liens existing on property at the time of its acquisition; provided, that,
(i) such lien was not created in contemplation of such acquisition, and (ii)
such lien does not encumber any property other than the property encumbered at
the time of such acquisition.
 
8

 
 
EXHIBIT “B”
PATENT SECURITY AGREEMENT
THIS PATENT SECURITY AGREEMENT (the “Agreement”), made this 8th day of February,
2017, by and between NEXTGEN PRO, LLC, a Delaware limited liability company,
with an address of 4521 Sharon Road, Suite 370, Charlotte, North Carolina 28211
(“Debtor”), and NEXTGEN DEALER SOLUTIONS, LLC, a Delaware limited liability
company, with an address of 1431 Greenway Drive, Suite 775, Irving, Texas 75038
(the “Secured Party”).
WHEREAS, Debtor has executed an Unconditional Guaranty Agreement dated even date
herewith (the "Guaranty") in favor of the Secured Party, pursuant to which the
Debtor guaranteed the payment and performance of all obligations of Smart
Server, Inc. under a Subordinated Secured Confessed Judgement Promissory Note
executed in favor of the Secured Party on the date hereof.
WHEREAS, to secure the obligations under the Guaranty, the Debtor executed and
delivered to the Secured Party that certain Security Agreement dated as of the
date hereof (the “Security Agreement”).
WHEREAS, under the terms of the Security Agreement, the Debtor granted to the
Secured Party, a security interest in, among other property, certain
intellectual property of the Debtor, and agreed to execute and deliver this
Patent Security Agreement, for recording with national, federal and state
government authorities, including, but not limited to, the United States Patent
and Trademark Office.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Debtor agrees with the Secured Party as
follows:
1. Grant of Security. Debtor hereby pledges and grants to the Secured Party a
security interest in and to all of the right, title and interest of such Debtor
in, to and under the following, wherever located, and whether now existing or
hereafter arising or acquired from time to time (the “Patent Collateral”):
(a) All patents and patent applications, including patent application number
14614160 entitled “Near Field Communication (NFC) Vehicle Identification System
and Process” filed with the United States Patent and Trademark Office and all
registrations, reissues, divisions, continuations, continuations-in-part,
renewals, extensions and re-examinations thereof and amendments thereto (the
“Patents”);
(b) all rights of any kind whatsoever of such Debtor accruing under any of the
Patents provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;
 
9

 
(c) any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Patents; and
(d) any and all claims and causes of action, with respect to any of the Patents,
whether occurring before, on or after the date hereof, including all rights to
and claims for damages, restitution and injunctive and other legal and equitable
relief for past, present and future infringement, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief and to collect, or otherwise recover, any such
damages.
2. Recordation. Debtor authorizes the Commissioner for Patents and any other
government officials to record and register this Patent Security Agreement upon
request by the Secured Party.
3. Loan Documents. This Patent Security Agreement has been entered into pursuant
to and in conjunction with the Security Agreement, which is hereby incorporated
by reference. The provisions of the Security Agreement, including the provisions
in Section 8 for subordination, shall supersede and control over any conflicting
or inconsistent provision herein. The rights and remedies of the Secured Party
with respect to the Patent Collateral are as provided by the Security Agreement,
and nothing in this Patent Security Agreement shall be deemed to limit such
rights and remedies.
4. Execution in Counterparts. This Patent Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Patent Security Agreement by facsimile or in electronic
(i.e., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.
5. Successors and Assigns. This Patent Security Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
6. Governing Law. This Patent Security Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Patent Security Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the United States and the State of Maryland,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction).
 
[Intentionally Left BlankóSignature Page Follows]
 
 
10

 
 
IN WITNESS WHEREOF, Debtor has caused this Patent Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 
 
NEXTGEN PRO, LLC
 
 
By:  /s/ Marshall Chesrown

Name: Marshall Chesrown
Title:President
Address for Notices:
4521 Sharon Road
Suite 370
Charlotte, North Carolina 28211
Attention: Steven Berrard

 
 
AGREED TO AND ACCEPTED:
NEXTGEN DEALER SOLUTIONS, LLC
 
By:/s/ Kartik Kakarala
Name: Kartik Kakarala
Title:President
Address for Notices:
1431 Greenway Drive
Suite 775
Irving, Texas 75038
Attention: Kartik Kakarala

 
 
11

 
 

EXHIBIT “C”
TRADEMARK SECURITY AGREEMENT
THIS TRADEMARK SECURITY AGREEMENT (the “Agreement”), made this 8th day of
February, 2017, by and between NEXTGEN PRO, LLC, a Delaware limited liability
company, with an address of 4521 Sharon Road, Suite 370, Charlotte, North
Carolina 28211 (“Debtor”), and NEXTGEN DEALER SOLUTIONS, LLC, a Delaware limited
liability company, with an address of 1431 Greenway Drive, Suite 775, Irving,
Texas 75038 (the “Secured Party”).
WHEREAS, Debtor has executed an Unconditional Guaranty Agreement dated even date
herewith (the "Guaranty") in favor of the Secured Party, pursuant to which the
Debtor guaranteed the payment and performance of all obligations of Smart
Server, Inc. under a Subordinated Secured Confessed Judgement Promissory Note
executed in favor of the Secured Party on the date hereof.
WHEREAS, to secure the obligations under the Note, the Debtor executed and
delivered to the Secured Party that certain Security Agreement dated as of the
date hereof (the “Security Agreement”).
WHEREAS, under the terms of the Security Agreement, the Debtor granted to the
Secured Party, a security interest in, among other property, certain
intellectual property of the Debtor, and agreed to execute and deliver this
Trademark Security Agreement, for recording with national, federal and state
government authorities, including, but not limited to, the United States Patent
and Trademark Office.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Debtor agrees with the Secured Party as
follows:
1. Grant of Security. Debtor hereby pledges and grants to the Secured Party a
security interest in and to all of the right, title and interest of such Debtor
in, to and under the following, wherever located, and whether now existing or
hereafter arising or acquired from time to time (the “Trademark Collateral”):
 (a) All trademark registrations and applications, including the trademark
 
[img01.jpg]
  registered with the United States Trademark and Trademark Office, Registration
number 4,662,863, together with the goodwill connected with the use of and
symbolized thereby and all extensions and renewals thereof (the “Trademarks”),
excluding only United States intent-to-use trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;
 
12

 
(b) all rights of any kind whatsoever of such Debtor accruing under any of the
Trademarks provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;
(c) any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Trademarks; and
(d) any and all claims and causes of action, with respect to any of the
Trademarks, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.
2. Recordation. Debtor authorizes the Commissioner for Trademarks and any other
government officials to record and register this Trademark Security Agreement
upon request by the Secured Party.
3. Loan Documents. This Trademark Security Agreement has been entered into
pursuant to and in conjunction with the Security Agreement, which is hereby
incorporated by reference. The provisions of the Security Agreement, including
the provisions in Section 8 for subordination, shall supersede and control over
any conflicting or inconsistent provision herein. The rights and remedies of the
Secured Party with respect to the Trademark Collateral are as provided by the
Security Agreement, and nothing in this Trademark Security Agreement shall be
deemed to limit such rights and remedies.
4. Execution in Counterparts. This Trademark Security Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Trademark Security Agreement by facsimile or in
electronic (i.e., “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.
5. Successors and Assigns. This Trademark Security Agreement will be binding on
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
6. Governing Law. This Trademark Security Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Trademark Security Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the United States and the State of Maryland,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction).
 


13

 
IN WITNESS WHEREOF, Debtor has caused this Trademark Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 
 
NEXTGEN PRO, LLC
 
 
By: /s/ Marshall Chesrown
Name: Marshall Chesrown
Title:President
Address for Notices:
4521 Sharon Road
Suite 370
Charlotte, North Carolina 28211
Attention: Steven Berrard

 
 
AGREED TO AND ACCEPTED:
NEXTGEN DEALER SOLUTIONS, LLC
 
By: /s/ Kartik Kakarala
Name: Kartik Kakarala
Title:President
Address for Notices:
1431 Greenway Drive
Suite 775
Irving, Texas 75038
Attention: Kartik Kakarala




14
